Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claim 8 directed to an invention non-elected without traverse.  Accordingly, claim 8 been cancelled.
Drawings
The drawings submitted 03/25/2020 have been accepted. 
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered and they are persuasive. 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed to a ceramic composition comprising: a main phase component represented by CaMgSi2O6 
The closest prior art is considered to be Karamura (JP2006273676 with reference to machine translation via EspaceNet, hereinafter referred to as Kawamura) and Second Kawamura (JP2010037126 with reference to machine translation via EspaceNet, hereinafter referred to as Second Kawamura). 
Karamura is directed towards a ceramic comprising a main phase component of diopside, which Examiner notes is synonymous with CaMgSi2O6 (see Kawamura at the original document, Page 7, Table 1, Example 10). The example disclosed by Kawamura comprises a Li component and a B component (see Kawamura at the original document, Page 7, Table 1, Example 10), however, the example disclosed by Kawamura does not disclose 0.1 to 1 part by mass of the B component in terms of an oxide thereof, relative to 100 parts by mass of the main phase component, therefore claim 1 avoids Kawamura as prior art.
Second Kawamura is directed towards a ceramic comprising a main phase component of diopside, which Examiner notes is synonymous with CaMgSi2O6 (see Second Kawamura at the original document, Page 10, Table 1, Example 3). The example disclosed by Second Kawamura comprises a Li component and a Bi component (see Second Kawamura at the original document, Page 10, Table 1, Example 3). However, Second Kawamura does not disclose 0.1 to 1 part by mass of the B component in terms of an oxide thereof, relative to 100 parts by mass of the main phase component, therefore claim 1 avoids Second Kawamura as prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
All claims not specifically addressed are allowed due to their dependence upon an otherwise allowable claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731